DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (Pub. No.: US 20190320469 A1), hereinafter Huang.

With respect to claim 1, Huang teaches A user equipment (UE) for wireless communication, comprising: 
a memory ([0039], memory); and 
one or more processors, coupled to the memory ([0039], processor coupled to the memory), configured to: 
receive, from a base station, downlink control information (DCI) that activates a semi-persistent scheduling (SPS) configuration ([0251], UE may receive a DCI indicating DL-SPS activation…); and 
receive, from the base station, SPS transmissions in a plurality of SPS occasions that are according to the SPS configuration using at least one beam ([0251], UE may receive SPS PDSCH on configured occasion(s). UE may assume the SPS PDSCH on the configured occasion(s) is spatially quasi co-located with a reference signal associated with a TCI state indicated by the DCI for DL-SPS activation…) that is based at least in part on: 
whether a transmission configuration indicator (TCI) state, associated with a control resource set (CORESET) that carries the DCI and is used to determine the at least one beam, changes while the SPS configuration is active ([0251-0252], A DCI can comprise TCI field indicating a TCI state for (SPS-) PDSCH. If a DCI is not configured with TCI field, UE may assume TCI state of control resource set (CORESET) for (SPS-) PDSCH where the UE receives the DCI…For (receiving) the subsequent configured occasion(s) after the beam failure recovery procedure, which TCI state and/or which reference signal assumed by the UE on configured occasion needs to be considered), or 
whether a mapping of a TCI identifier, indicated by the DCI, to one or more TCI states changes while the SPS configuration is active ([0252], if the TCI state for receiving SPS-PDSCH is changed or reconfigured or invalid, how UE assumes TCI state for receiving SPS PDSCH on configured SPS PDSCH occasion. This issue can be illustrated by FIG. 6. A UE is configured to receive SPS PDSCH periodically. The UE receives a DCI scrambled by CS-RNTI indicating DL SPS activation wherein the DCI indicates a TCI state “000” associated with a reference signal “RS #0”. The UE receives SPS PDSCH on a configured occasion by using the antenna port quasi co-colocation information derived from the reference signal “RS #0”..).

With respect to claim 2, Huang teaches wherein at least one default beam is used for an SPS occasion, of the plurality of SPS occasions, when the scheduling offset between the DCI and the SPS occasion does not satisfy the threshold time duration ([0118]).

With respect to claim 3, Huang teaches wherein the at least one default beam is associated with a single default TCI state based at least in part on whether the UE is configured with at least one TCI identifier that is mapped to a plurality of TCI states, and wherein the single default TCI state is based at least in part on a quasi-co-location assumption associated with a CORESET associated with a lowest CORESET identifier of CORESETs monitored by the UE in a latest slot ([0118]).

With respect to claim 4, Huang teaches wherein the at least one default beam is associated with a plurality of default TCI states based at least in part on whether the UE is configured to enable a plurality of default beams, and wherein the plurality of default TCI states are associated with a lowest TCI identifier of TCI identifiers that map to a plurality of TCI states ([0118, 0252]).

With respect to claim 5, Huang teaches wherein at least one indicated beam is used for an SPS occasion, of the plurality of SPS occasions, when the scheduling offset between the DCI and the SPS occasion satisfies the threshold time duration ([0122, 0251-0252]).

With respect to claim 6, Huang teaches wherein the at least one indicated beam is associated with a single TCI state that is associated with the TCI identifier indicated in the DCI, or that is associated with the CORESET in which the DCI is received, or wherein the at least one indicated beam is associated with a plurality of TCI states that are associated with the TCI identifier indicated in the DCI ([0251-0252]).

With respect to claim 7, Huang teaches wherein one or more first SPS occasions, of the plurality of SPS occasions, before an end of the threshold time duration are associated with a single TCI state, and one or more second SPS occasions, of the plurality of SPS occasions, after the threshold time duration are associated with a plurality of TCI states ([0122, 0251]).

With respect to claim 8, Huang teaches wherein the scheduling offset between the DCI and the plurality of SPS occasions satisfies the threshold time duration based at least in part on a rule that indicates that the scheduling offset between the DCI and the plurality of SPS occasions is to satisfy the threshold time duration ([0122, 0251]).

With respect to claim 9, Huang teaches wherein one or more first SPS occasions, of the plurality of SPS occasions, before an end of the threshold time duration include a same quantity of transmission occasions as a quantity of transmission occasions included in one or more second SPS occasions, of the plurality of SPS occasions, after the threshold time duration ([0122, 0251]).

With respect to claim 10, Huang teaches wherein one or more SPS occasions, of the plurality of SPS occasions, after the threshold time duration are to use only one of a plurality of TCI states indicated for the plurality of SPS occasions ([0122, 0251]).

With respect to claim 11, Huang teaches wherein a TCI field is not present in the DCI, wherein the TCI state associated with the CORESET is a first TCI state, and there is a change to the TCI state associated with the CORESET to a second TCI state while the SPS configuration is active, and wherein the at least one beam used for an SPS occasion, of the plurality of SPS occasions, after the change is based at least in part on the second TCI state ([0251]).

With respect to claim 12, Huang teaches wherein a TCI field is not present in the DCI, wherein the TCI state associated with the CORESET is a first TCI state, and there is a change to the TCI state associated with the CORESET to a second TCI state while the SPS configuration is active, and wherein the at least one beam used for an SPS occasion, of the plurality of SPS occasions, after the change is based at least in part on the first TCI state ([0251]).

With respect to claim 13, Huang teaches wherein the one or more processors are further configured to: deactivate the SPS configuration or determine that an error exists when there is a change to the TCI state associated with the CORESET to a different TCI state while the SPS configuration is active ([0069, 0251]).

With respect to claim 14, Huang teaches wherein the mapping of the TCI identifier to the one or more TCI states is a first mapping, and there is a change to the mapping to a second mapping of the TCI identifier to one or more different TCI states while the SPS configuration is active, and wherein the at least one beam used for an SPS occasion, of the plurality of SPS occasions, after the change is based at least in part on whether a quantity of the one or more TCI states is the same as a quantity of the one or more different TCI states ([0252]).

With respect to claim 15, Huang teaches wherein the mapping of the TCI identifier to the one or more TCI states is a first mapping, and there is a change to the mapping to a second mapping of the TCI identifier to one or more different TCI states while the SPS configuration is active, and wherein the at least one beam used for an SPS occasion, of the plurality of SPS occasions, after the change is based at least in part on the one or more different TCI states of the second mapping ([0252]).

With respect to claim 16, Huang teaches wherein the mapping of the TCI identifier to the one or more TCI states is a first mapping, and there is a change to the mapping to a second mapping of the TCI identifier to one or more different TCI states while the SPS configuration is active, and wherein the at least one beam used for an SPS occasion, of the plurality of SPS occasions, after the change is based at least in part on the one or more TCI states of the first mapping ([0252]).

With respect to claim 17, Huang teaches wherein the one or more processors are further configured to: deactivate the SPS configuration or determine that an error exists when there is a change to the mapping to a different mapping of the TCI identifier to one or more different TCI states while the SPS configuration is active ([0069, 0251]).

With respect to claim 18, Huang teaches A base station for wireless communication, comprising: 
a memory ([0039], memory); and 
one or more processors, coupled to the memory ([0039], processor coupled to the memory), configured to: 
transmit, to a user equipment (UE), downlink control information (DCI) that activates a semi-persistent scheduling (SPS) configuration ([0251], UE may receive a DCI indicating DL-SPS activation…); and 
transmit, to the UE, SPS transmissions in a plurality of SPS occasions that are according to the SPS configuration using at least one beam ([0251], UE may receive SPS PDSCH on configured occasion(s). UE may assume the SPS PDSCH on the configured occasion(s) is spatially quasi co-located with a reference signal associated with a TCI state indicated by the DCI for DL-SPS activation…) that is based at least in part on: 
whether a transmission configuration indicator (TCI) state, associated with a control resource set (CORESET) that carries the DCI and is used to determine the at least one beam, changes while the SPS configuration is active ([0251-0252], A DCI can comprise TCI field indicating a TCI state for (SPS-) PDSCH. If a DCI is not configured with TCI field, UE may assume TCI state of control resource set (CORESET) for (SPS-) PDSCH where the UE receives the DCI…For (receiving) the subsequent configured occasion(s) after the beam failure recovery procedure, which TCI state and/or which reference signal assumed by the UE on configured occasion needs to be considered), or 
whether a mapping of a TCI identifier, indicated by the DCI, to one or more TCI states changes while the SPS configuration is active ([0252], if the TCI state for receiving SPS-PDSCH is changed or reconfigured or invalid, how UE assumes TCI state for receiving SPS PDSCH on configured SPS PDSCH occasion. This issue can be illustrated by FIG. 6. A UE is configured to receive SPS PDSCH periodically. The UE receives a DCI scrambled by CS-RNTI indicating DL SPS activation wherein the DCI indicates a TCI state “000” associated with a reference signal “RS #0”. The UE receives SPS PDSCH on a configured occasion by using the antenna port quasi co-colocation information derived from the reference signal “RS #0”..). 

With respect to claim 19, this claim recites the UE of claim 2, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the UE of claim 5, and it is rejected for at least the same reasons.

With respect to claim 21, this claim recites the UE of claim 11, and it is rejected for at least the same reasons.

With respect to claim 22, this claim recites the UE of claim 12, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the UE of claim 14, and it is rejected for at least the same reasons.

With respect to claim 24, this claim recites the UE of claim 15, and it is rejected for at least the same reasons.

With respect to claim 25, this claim recites the UE of claim 16, and it is rejected for at least the same reasons.

With respect to claim 26, Huang teaches A method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, downlink control information (DCI) that activates a semi-persistent scheduling (SPS) configuration ([0251], UE may receive a DCI indicating DL-SPS activation…); and 
receiving, from the base station, SPS transmissions in a plurality of SPS occasions that are according to the SPS configuration using at least one beam ([0251], UE may receive SPS PDSCH on configured occasion(s). UE may assume the SPS PDSCH on the configured occasion(s) is spatially quasi co-located with a reference signal associated with a TCI state indicated by the DCI for DL-SPS activation…) that is based at least in part on: 
whether a transmission configuration indicator (TCI) state, associated with a control resource set (CORESET) that carries the DCI and is used to determine the at least one beam, changes while the SPS configuration is active ([0251-0252], A DCI can comprise TCI field indicating a TCI state for (SPS-) PDSCH. If a DCI is not configured with TCI field, UE may assume TCI state of control resource set (CORESET) for (SPS-) PDSCH where the UE receives the DCI…For (receiving) the subsequent configured occasion(s) after the beam failure recovery procedure, which TCI state and/or which reference signal assumed by the UE on configured occasion needs to be considered), or 
whether a mapping of a TCI identifier, indicated by the DCI, to one or more TCI states changes while the SPS configuration is active ([0252], if the TCI state for receiving SPS-PDSCH is changed or reconfigured or invalid, how UE assumes TCI state for receiving SPS PDSCH on configured SPS PDSCH occasion. This issue can be illustrated by FIG. 6. A UE is configured to receive SPS PDSCH periodically. The UE receives a DCI scrambled by CS-RNTI indicating DL SPS activation wherein the DCI indicates a TCI state “000” associated with a reference signal “RS #0”. The UE receives SPS PDSCH on a configured occasion by using the antenna port quasi co-colocation information derived from the reference signal “RS #0”..).

With respect to claim 27, this claim recites the UE of claim 11, and it is rejected for at least the same reasons.

With respect to claim 28, this claim recites the UE of claim 12, and it is rejected for at least the same reasons.

With respect to claim 29, Huang teaches A method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), downlink control information (DCI) that activates a semi-persistent scheduling (SPS) configuration ([0251], UE may receive a DCI indicating DL-SPS activation…); and 
transmitting, to the UE, SPS transmissions in a plurality of SPS occasions that are according to the SPS configuration using at least one beam ([0251], UE may receive SPS PDSCH on configured occasion(s). UE may assume the SPS PDSCH on the configured occasion(s) is spatially quasi co-located with a reference signal associated with a TCI state indicated by the DCI for DL-SPS activation…) that is based at least in part on: 
whether a transmission configuration indicator (TCI) state, associated with a control resource set (CORESET) that carries the DCI and is used to determine the at least one beam, changes while the SPS configuration is active ([0251-0252], A DCI can comprise TCI field indicating a TCI state for (SPS-) PDSCH. If a DCI is not configured with TCI field, UE may assume TCI state of control resource set (CORESET) for (SPS-) PDSCH where the UE receives the DCI…For (receiving) the subsequent configured occasion(s) after the beam failure recovery procedure, which TCI state and/or which reference signal assumed by the UE on configured occasion needs to be considered), or 
whether a mapping of a TCI identifier, indicated by the DCI, to one or more TCI states changes while the SPS configuration is active ([0252], if the TCI state for receiving SPS-PDSCH is changed or reconfigured or invalid, how UE assumes TCI state for receiving SPS PDSCH on configured SPS PDSCH occasion. This issue can be illustrated by FIG. 6. A UE is configured to receive SPS PDSCH periodically. The UE receives a DCI scrambled by CS-RNTI indicating DL SPS activation wherein the DCI indicates a TCI state “000” associated with a reference signal “RS #0”. The UE receives SPS PDSCH on a configured occasion by using the antenna port quasi co-colocation information derived from the reference signal “RS #0”..).

With respect to claim 30, this claim recites the UE of claim 14, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20170195998 A1; “ZHANG”, ([0380])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469